Citation Nr: 0705368	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran's active military service extended from December 
1941 to December 1942; he was held as a prisoner of war by 
the Japanese government from May 1942 to December 1942; he 
had recognized guerilla service from January 1945 to August 
1945; and active military service from November 1945 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for the 
following disabilities:  peptic ulcer disease, irritable 
bowel syndrome, anxiety, arteriosclerotic heart disease, and 
amnesia.  The RO also determined that new and material 
evidence had not been received to reopen the claims of 
service connection for pulmonary tuberculosis, sensorineural 
hearing loss, and arthritis (hypertrophic or osteoarthritis).  
In November 2002, the veteran submitted a notice of 
disagreement (NOD) for the following issues:  service 
connection for peptic ulcer disease, irritable bowel 
syndrome, anxiety, amnesia, and new and material evidence to 
reopen the claims of service connection for sensorineural 
hearing loss and arthritis.

In a March 2004 decision, the Board determined that new and 
material evidence had not been received to reopen the claims 
of service connection for a mental disorder, to include 
anxiety and amnesia, sensorineural hearing loss, and 
arthritis.  The Board also remanded the claims for service 
connection for peptic ulcer disease and irritable bowel 
syndrome for additional development and adjudicative action.  
In June 2006, the RO granted service connection for irritable 
bowel syndrome, atrophic gastritis, with an evaluation of 10 
percent, effective September 30, 2000.  The case has since 
been returned to the Board for further appellate review in 
regards to the claim for service connection for peptic ulcer 
disease.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was a prisoner of war (POW).

3.  The competent evidence of record does not demonstrate 
that the veteran has a current diagnosis of peptic ulcer 
disease.


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2002 letter sent to the veteran, 
which was sent prior to an initial adjudication of the claim.  
In the January 2002 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show that the claimed condition existed 
from military service to the present time.  This evidence was 
usually shown by medical records, medical opinions, and 
statements from persons who knew the veteran and were aware 
of any disability the veteran had while in service, and 
records and statements from service medical personnel.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

During the pendency of the appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  The claim was subsequently readjudicated in 
supplemental statement of the case dated in June 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, the RO has obtained the veteran's 
service medical records and a March 2002 private medical 
statement.  As of this date, the veteran has not submitted 
any additional medical records.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

The veteran contends that service connection is warranted for 
his peptic ulcer disease.  He states that he incurred the 
disease as a prisoner of war (POW) from May 21, 1942 to 
December 30, 1942.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
certain "chronic diseases" may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

The term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  
38 U.S.C.A. § 101(32)(West 2002); 38 C.F.R. § 3.1(y)(2006).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  38 C.F.R. § 
3.309(c).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an inservice 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for peptic ulcer disease.  The 
record establishes that the veteran was a POW from May 2, 
1942, to December 30, 1942, a period in excess of 30 days.  
As such, peptic ulcer disease shall be service-connected if 
it is manifested to a degree of 10 percent or more at any 
time after discharge or release from active duty.  The 
veteran's February 1946 report of physical examination prior 
to discharge does not reflect any treatment, complaints, or 
diagnosis of peptic ulcer disease.  The abdominal wall, 
viscera, anus, and rectum were all noted as normal.  

In August 2002, the veteran was afforded a VA fee basis 
examination for his claimed disability.  Upon a review of the 
veteran's medical records and physical examination of the 
veteran, the examiner noted the veteran's appetite was good, 
and he exhibited no melena or hematemesis.  The veteran 
indicated he had no constipation or diarrhea, nor any 
episodes of colic, distention, nausea, or vomiting.  Weight 
gain was noted, but the veteran had no signs of anemia and 
exhibited no pain or tenderness on his body.  The examiner 
concluded that the veteran suffered from acute gastritis, but 
recommended that the veteran undergo an endoscopy and 
colonoscopy for further testing.  

In November 2004, the veteran underwent a second VA 
examination for his claimed peptic ulcer disease, following a 
barium enema examination in December 2004.  During the 
November 2004 examination, the examiner noted that the 
veteran had abdominal pain at the epigastric area.  The 
examiner diagnosed the veteran with diverticles of the second 
posterior of the duodenum.  The examiner further added that 
there was no evidence of active peptic ulcer disease seen on 
the exam and the veteran's upper gastrointestinal series was 
normal.  The examiner opined that based on the physical 
examination, history, and radiological findings, "it is less 
likely than not that the veteran has peptic ulcer disease."  
The Board notes that the barium enema examination revealed a 
non obstructive gas pattern, and the radiologist concluded 
that the barium enema examination was "unremarkable."

An endoscopic examination was performed in March 2005.  The 
endoscopist noted the veteran's colon had good distensibility 
on air insufflation.  The visualized colonic mucosa appeared 
smooth, shiny, and pinkish with no mass, ulcer, or polyp 
seen.  The hemorrhoidal vessels were not engorged; however, 
the scope was unable to proceed farther due to the veteran's 
severe discomfort.  The endoscopist concluded that the colon 
was normal up to 30 centimeters and diagnosed the veteran 
with duodenal diverticulum and chronic atrophic gastritis.  
Upon a review of the claims file as well as review of the 
endoscopic examination results, the examiner opined that "it 
is likely as not that the symptoms [the veteran] is having is 
due to the chronic atrophic gastritis than due to peptic 
ulcer."

In light of these records, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim.  In essence, the Board concludes 
that the greater weight of credible and probative evidence 
establishes that the veteran does not have peptic ulcer 
disease.

Furthermore, although the medical evidence does support the 
conclusion that the veteran has chronic atrophic gastritis, 
as explained in the Introduction, service connection was 
awarded for irritable bowel syndrome, atrophic gastritis, in 
a June 2006 rating decision.  Thus, the issue of whether the 
veteran's atrophic gastritis is related to service has been 
resolved in the veteran's favor, and is not now before the 
Board.

The Board has considered a March 2002 private medical 
statement from Dr. M.R. in which the physician indicated that 
the veteran was examined, and currently exhibited signs and 
symptoms of peptic ulcer disease.  However, the Board finds 
this statement to be of little probative value because there 
are no laboratory findings or objective medical documentation 
corroborating such statement that was developed in 
conjunction with the reported treatment.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  In this instance, the Board 
finds this opinion to be outweighed by the persuasive 
evidence showing that the veteran does not have peptic ulcer 
disease, including the results of the August 2002 and 
November 2004 VA examinations, and the corroborating results 
of the March 2005 endoscopic examination.

Absent evidence of a current "disability," service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board does not doubt the sincerity of the veteran's 
beliefs that he has peptic ulcer disease.  However, as a lay 
person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for peptic ulcer disease, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


